                                                               JS-6

                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



BRYAN EDWARD KAYE,                          Case No. SA CV 19-01446-JVS (DFM)

          Plaintiff,                        ORDER OF DISMISSAL

             v.

GREGG AUDET et al.,

          Defendants.



      On September 19, 2019, after denying Plaintiff’s request to proceed in
forma pauperis, this Court ordered Plaintiff to pay the filing fees in full within
thirty (30) days. See Dkt. 5 at 1. The Court expressly warned Plaintiff that his
case would be dismissed if he failed to pay the filing fees in full as ordered. The
Court’s deadline has passed, and Plaintiff has not paid the filing fees as ordered
or sought an extension of time in which to do so.
///
///
///
///
///
///
///
     Accordingly, this case is hereby DISMISSED immediately.



Dated: October 24, 2019
                                       ______________________________
                                       JAMES V. SELNA
                                       United States District Judge

Presented by:


_________________________
DOUGLAS F. McCORMICK
United States Magistrate Judge




                                   2
